Title: General Orders, 20 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 20th 1777.
Parole Burlington.C. Signs Bristol. Trenton.


Lieut. John Marshall is, by the Judge Advocate General, appointed Deputy Judge Advocate in the Army of the United States, and is to be respected as such.
James Monroe Esqr: formerly appointed an additional Aide-du-Camp to Major General Lord Stirling, is now appointed Aide-du-Camp to his Lordship, in the room of Major Wilcock who resigned, on the 20th of October last, and is to be respected as such.
Mr William Mountjoy is appointed Pay Master to the 3rd Virginia regt and is to be respected as such.
Before the sick are removed, application is always to be made to Doctor Cochran, or other director of the hospitals, for directions, unless the places to which they are to be sent have been previously pointed out in General orders—No more sick are to be sent to Buckingham meeting house.
A General Court Martial of which Lieut. Col. Barber was president, was held the 18th instant, and proceeded to the trial of Ensign Clement Wood of the 4th Jersey regiment, charged with “Absenting himself, for upwards of two months, from the regiment, without leave,” and also, with “Disobedience of orders”—The Court determined that Ensign Wood is guilty of the whole charge exhibited against him; that he be dismissed the service; and that he receive pay no longer than the time when he received orders from Lieut: Col. Brearly to join his regiment, which was on the 14th of October 1777—The Commander in Chief approves the sentence, and orders it to be put in execution immediately.
A General Court Martial of which Major General Sullivan was president, was held on the 3rd instant, and on divers other days, to the 17th instant inclusively, for the trial of Major General Stephen, charged with—“1st Unofficerlike behaviour on the march from the Clove—2nd Unofficerlike behaviour in the actions at Brandywine and Germantown—3rd Drunkenness”—The Court declared their opinion and sentence as follows—“The Court having considered the charges against Major General Stephen, are of opinion, that he is guilty of unofficerlike behaviour, in the retreat from Germantown, owing to inattention,

or want of judgement; and that he has been frequently intoxicated since in the service, to the prejudice of good order and military discipline; contrary to the 5th article of the 18th Section of the articles of war—Therefore sentence him to be dismissed the service—The Court find him not guilty of any other crimes he was charged with, and therefore acquit him, as to all others, except the two before mentioned.” The Commander in Chief approves the sentence.
